Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This is in response to CON application filed 11/10/2020.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

3.	The copy of claims filed in a preliminary amendment dated 12/14/2020 to cancel claims 1-14 and add claims 15-27 instead. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 15-34 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,523,817 wherein the claims in the pending application are broader than the ones in patents, In re Van Ornum and Stang, 214 USPQT61, broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed invention in the instant application is fully disclosed in patent number 10,523,817 and it is broader than the claimed invention in the patent. 

For example, in PAT # 10,523,817 the independent claims 15 and 26 of the instant application and independent claims 1 and 9 of the patented claims both recite “providing on the first computer a display defined with first and second sections” and “moving, at the instruction of the first computer user, selected content from the second section to the first section of the first computer so as to be shared and viewable as web page content on the second computer”. Also, the independent claims of the instant application recites “providing content in the second section that is only accessible by a user of the first computer” wherein independent claims 1 and 9 of the patented application recite “providing web page content in the second section that is only accessible by a user of the first computer”. 
The main difference relies in the patented case wherein independent claims 1 and 9 recite “which second section web page content includes data generated by the first computer user based upon interaction between the first computer user and a user of the second computer”.   However, it is obvious to have a webpage and/or content within the webpage to be sharable by the two users utilizing the first and second computers, especially when providing web page content in the second section that is only accessible by a user of the first computer which second section web page content includes data generated by the first computer user based upon interaction between the first computer user and a user of the second computer. Therefore, it is believed that no new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). Therefore, claims 15 and 26 of the pending application is broader than claims 1 and 9 of the patent simultaneously.

Dependent claims 16-25 and corresponding claims 27-34 of the instant application carries similar subject matter that is already addressed in dependent claims 2-8 and correspondence claims 10-13 of the patented.  

Claim 16 and corresponding claim of the instant application and claim 1 and corresponding claims of the patented application recite wherein the “content in the second section that is only accessible by a user of the first computer is generated by the first computer based upon interaction between the first computer user and a user of the at least second computer”.



Claim 18 and corresponding claim of the instant application and claim 18 and corresponding claims of the patented application recite “the first and at least second computer are coupled to one another via the Internet”.

Claim 19 and corresponding claim of the instant application and claim 16 and corresponding claims of the patented application recite “receiving and storing data related to the at least second computer user at the first computer; and commencing telephonic interaction between respective users of each first and at least second computer in association with the data received and stored at the first computer”.

Claim 20 and corresponding claim of the instant application and claim 17 and corresponding claims of the patented application recite “commencing a Web session on a Web site for the first computer; displaying at least a part of the data on the first computer as a first Web page, wherein the first Web page includes at least one selectable link to a second Web page; and; selecting the at least one selectable link by the first computer user to display the second Web page”. 

Claim 21 and corresponding claim of the instant application and claim 18 and corresponding claims of the patented application recite “wherein the first and at least second computer are coupled to one another via the Internet”.



Claim 23 and corresponding claim of the instant application and claim 20 and corresponding claims of the patented application recite “wherein the first Web page includes a link to transfer responsibility for the interaction to another user of the first computer”.

Claim 24 and corresponding claim of the instant application and claim 21 and corresponding claims of the patented application recite “wherein the first Web page includes a link to create follow-up items”.

Claim 25 and corresponding claim of the instant application and claim 22 and corresponding claims of the patented application recite “wherein the second Web page is auto-populated with the data”.

Double Patenting
5.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 15 and 26 of the instant application is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 9 of prior U.S. Patent No. 10,708,427. This is a statutory double patenting rejection.

For example claim 15 of the instant application and claim 1 of the patented application both recite:
 “A computer-implemented method for sharing computer screen
content between a first computer having a display and at least a second computer having a display,
comprising the steps of:
providing on the first computer a display defined with first and second sections;
providing content in the second section that is only accessible by a user of the first
computer which content includes data generated by the first computer user based upon interaction
between the first computer user and a user of the second computer; and
moving, at the instruction of the first computer user, selected content from the second
section to the first section of the first computer so as to be shared and viewable as web page content on the second computer”.

Allowable Subject Matter
Claims 15-34 are allowed. 

providing content in the second section that is only accessible by a user of the first computer which content includes data provided by the first computer user based upon interaction between the first computer user and a user of at least a second computer; and moving, at the instruction of the first computer user, selected content from the second section to the first section of the first computer so as to be shared and viewable as web page content on the at least second computer” and which is allowed over prior arts of records (i.e., Liberman Ben-Ami, Nguyen and Thiyagarajan) and based on Applicant’s arguments made on 06/06/2018 for parent application 14/854,559.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652